Citation Nr: 1704372	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-49 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for leukemia.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Danielle Obiorah, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, from November 1990 to June 1991, and from March 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2011, and March 2013 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a dental condition, ischemic heart disease, leukemia, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea is aggravated by his service-connected diabetes mellitus.  



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

In the instant matter, the Veteran has a diagnosis of obstructive sleep apnea.  He is also service connected for diabetes mellitus.  The Veteran argues his diabetes mellitus caused or aggravated his obstructive sleep apnea.  

In support of his claim, the Veteran has submitted a statement, dated in May 2016, from a private physician, D.A., M.D., who cited medical studies that showed a positive association, independent of obesity, between the severity of obstructive sleep apnea and indexes of insulin resistance and diabetes mellitus.  Dr. A. concluded that it was his medical opinion that it was more likely than not that the Veteran's sleep apnea was secondary to his diabetes mellitus.  

The only probative medical opinion of record weighs in favor of the Veteran's claim.  Consequently, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran's sleep apnea is the result of, proximately due to, or aggravated by, his service-connected diabetes mellitus.  Therefore, affording benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for obstructive sleep apnea as secondary to diabetes mellitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


ORDER

Service connection for sleep apnea is granted, as secondary to service connected diabetes mellitus.


REMAND

The Veteran testified that he continues to receive treatment at VA facilities in Atlanta.  The most recent records of such treatment are dated in August 2014; updated records must be obtained and associated with the claims file.

The Veteran seeks service connection for a heart disability, to include as due to exposure to herbicides while serving in the Republic of Vietnam.  He is currently service connected for hypertension.  His post service treatment records note that he has been prescribed Lisinopril and Amlodipine.  The Veteran testified that he believes that these medications are for treatment of heart disease as well as hypertension.  It is unclear if the Veteran has ever been diagnosed with ischemic heart disease or any other cardiovascular disability.  A VA examination should be conducted.

Finally, in a September 2014 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement with respect to that decision in October 2014.  No statement of the case (SOC) has been issued with respect to the Veteran's notice of disagreement.  Moreover, the RO has not acknowledged receipt of the notice of disagreement in the VA Central Office Locator System (VACOLS) so that the Board can be sure that the RO is presently working on getting an SOC to the Veteran.  The appropriate Board action in such a case is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC addressing the issue of entitlement to service connection for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.

2.  Obtain any outstanding, pertinent VA treatment records, specifically records since August 2014 from the Atlanta VAMC and associated clinics, and associate them with the Veteran's claims file.

3.  After the above is completed, schedule the Veteran for a VA examination by an appropriate examiner.  The entire claims file must be reviewed by the examiner.  The examiner must address the following:

a.  Does the Veteran have ischemic heart disease?  The examiner should specifically address whether the Veteran's medications of Lisinopril and Amlodipine are for a heart disability as opposed to his service connected hypertension.  Provide a complete rationale in answering this question.  

b.  If the Veteran does not have ischemic heart disease, does he have any other cardiovascular disability?  A complete rationale must be provided for this diagnosis, or lack thereof.

c. If the Veteran does have a cardiovascular disability is it at least as likely as not (a 50 percent or greater probability) related to active service, to include exposure to herbicides in the Republic of Vietnam?  Exposure to herbicides in the Republic of Vietnam has been conceded.  The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i e no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


